              Case 2:18-cv-00186-TSZ Document 51 Filed 07/30/21 Page 1 of 1




 1

 2

 3

 4

 5                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 6                                       AT SEATTLE

 7
          PARAMJIT SINGH BASRA,
 8                                   Petitioner,
                                                              C18-186 TSZ
 9                v.
                                                              MINUTE ORDER
10        STEPHEN SINCLAIR,
11                                   Respondent.

12
        The following Minute Order is made by direction of the Court, the Honorable
13 Thomas S. Zilly, United States District Judge:
           (1)  Petitioner’s Request to Withdraw Petition (without prejudice), docket no.
14
   46, is DENIED. Because the Report & Recommendation has already been issued, the
   Court exercises its discretion to deny Petitioner’s request. See Fed. R. Civ. Pro. 41(a)(2);
15
   Terrovona v. Kincheloe, 852 F.2d 424, 429 (9th Cir. 1988).
16          (2)        The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
17
            Dated this 30th day of July, 2021.
18

19                                                        Ravi Subramanian
                                                          Clerk
20
                                                          s/Gail Glass
21                                                        Deputy Clerk

22

23

     MINUTE ORDER - 1
